 1   DAVID E. MASTAGNI (SBN 204244)
     ISAAC S. STEVENS (SBN 251245)
 2   ACE T. TATE (SBN 262015)
     IAN B. SANGSTER (SBN 287963)
 3   MASTAGNI HOLSTEDT
     A Professional Corporation
 4   1912 I Street
     Sacramento, California 95811-3151
 5   Telephone: (916) 446-4692
     Facsimile: (916) 447-4614
     davidm@mastagni.com
 6   istevens@mastagni.com
     atate@mastagni.com
 7   isangster@mastagni.com
 8   Attorneys for Plaintiffs
 9   MORIN I. JACOB (SBN 204598)
     RICHARD C. BOLANOS (SBN 111343)
10   LISA S. CHARBONNEAU (SBN 245906)
     LIEBERT CASSIDY WHITMORE
11   135 Main Street, 7th Floor
     San Francisco, CA 94105
12   Telephone: (415) 512-3000
     Facsimile: (415) 856-0306
13   mjacob@lcwlegal.com
     rbolanos@lcwlegal.com
     lcharbonneau@lcwlegal.com
14
     Attorneys for Defendant
15

16                              IN THE UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
18
      KEVIN BURRIS, on behalf of himself and      Case No. 4:18-cv-02102-HSG
19    all similarly situated individuals,
                                                  Complaint Filed: April 6, 2018
20                       Plaintiff,
                                                  COLLECTIVE ACTION - 29 U.S.C. 216(b)
21           vs.
                                                  STIPULATION AND ORDER RE:
22    CITY OF PETALUMA,                           FURTHER EXTENSION OF TIME FOR
                                                  DEFENDANT TO RESPOND TO
23                       Defendant.               COMPLAINT, RE-SET CASE
                                                  MANAGEMENT DATES
24

25

26          TO THE COURT AND ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF
27   RECORD:
28

                                                                          BURRIS v. CITY OF PETALUMA
     STIPULATION AND ORDER                                                  Case No. 4:18-cv-02102-HSG
 1             WHEREAS, this putative collective action was filed on April 6, 2018, asserting the City
 2   of Petaluma, the named Defendant in this action, violated the overtime payment provisions of the
 3   Fair Labor Standards Act (“FLSA”);
 4             WHEREAS, the City was served the Summons and Complaint on April 16, 2018;
 5             WHEREAS, pursuant to stipulation and order, the City’s response to the Complaint is
 6   presently due on or by December 21, 2018 (see Dkt. No. 28);
 7             WHEREAS, the Parties have been engaged in substantive settlement discussions in an
 8   effort to resolve this action, including the City providing Plaintiffs with payroll records and other
 9   information pertinent to their claims, and attending an informal settlement conference on July 17,
10   2018;
11             WHEREAS, this Court issued an order referring this case to Magistrate Judge Jacqueline
12   Scott Corley for settlement proceedings on October 22, 2018 (see Dkt. No. 29);
13             WHEREAS, the Parties participated in a telephone conference with Judge Corley on
14   November 26, 2018 during which time the settlement conference was set for January 31, 2019
15   (see Dkt. No. 30);
16             WHEREAS, the Parties agree that the City should be permitted to file a response to
17   Plaintiffs’ Complaint on February 21, 2019, which is sufficiently subsequent to the Parties’
18   Settlement Conference to enable the Parties to focus their resources on the settlement of this
19   action;
20             WHEREAS, the Parties agree that the initial Case Management Conference, currently set
21   for January 15, 2019, should be moved to a date subsequent to February 21, 2019 – the proposed
22   new date for City to respond to Plaintiffs’ Complaint; and
23             WHEREAS, pursuant to Local Rule 6-1(b), the Parties request a Court order extending
24   the City’s time to respond to the Complaint to February 21, 2019 and moving the initial Case
25   Management Conference and related dates accordingly.
26             THEREFORE, IT IS HEREBY STIPULATED by the Parties:
27             1) The City of Petaluma’s time to file a response to Plaintiffs’ Complaint shall be
28                February 21, 2019;

     STIPULATION AND ORDER                               2                         BURRIS v. CITY OF PETALUMA
                                                                                     Case No. 4:18-cv-02102-HSG
 1          2) The initial Case Management Conference is to be held on or after March 19, 2019, as
 2               the Court’s calendar permits;
 3          3) The Joint Case Management Statement must be filed not less than seven (7) calendar
 4               days prior to the Case Management Conference; and
 5          4) The last day for the Parties to meet and confer per Federal Rule of Civil Procedure
 6               26(f) be reset accordingly.
 7

 8                                                 Respectfully Submitted:
 9

10   Dated: December 13, 2018                      MASTAGNI HOLSTEDT, APC
11
                                                   By: _/s/David E. Mastagni
12                                                 DAVID E. MASTAGNI
13                                                 ISAAC S. STEVENS
                                                   ACE T. TATE
14                                                 IAN B. SANGSTER
                                                   Attorneys for Plaintiff
15

16   Dated: December 13, 2018                      LIEBERT CASSIDY WHITMORE
17

18                                                 By: _/s/Morin I. Jacob
                                                   MORIN I. JACOB
19                                                 RICHARD C. BOLANOS
                                                   LISA S. CHARBONNEAU
20                                                 Attorneys for Defendant

21

22                            DECLARATION OF DAVID E. MASTAGNI

23   I, DAVID E. MASTAGNI, declare as follows:

24          1.      I am an attorney at law duly licensed to practice in the State of California and am

25   specifically admitted to practice before the Northern District of California.

26          2.      I am an attorney of record for Plaintiff in this action and make this declaration within

27   my personal knowledge. If called upon to testify, I could and would testify competently with

28   respect thereto.

     STIPULATION AND ORDER                              3                            BURRIS v. CITY OF PETALUMA
                                                                                       Case No. 4:18-cv-02102-HSG
 1           3.      Since June 2018, the Parties in this case have begun meaningful and concrete
 2   settlement discussions.
 3           4.      In furtherance of settlement discussions, Defendant has provided Plaintiffs with
 4   payroll records and other requested information pertinent to Plaintiffs’ claims in the hopes of
 5   settling this matter without further litigation.
 6           5.      On July 17, 2018, the Parties met at Petaluma City Hall to discuss settlement of
 7   this case. The discussions were productive and the Parties continue to engage in meaningful and
 8   concrete settlement negotiations.
 9           6.      The Parties now seek additional time to meaningfully explore early settlement of
10   this matter with the assistance of Magistrate Judge Jacqueline Scott Corley, who set a date of
11   January 31, 2019 for a full-day settlement conference with the Parties.
12           7.      Prior to this, the Parties stipulated to extend the Defendant’s time to respond to
13   Plaintiffs’ Complaint from May 7, 2018 to July 6, 2018, again stipulated to extend the
14   Defendant’s time to respond to Plaintiffs’ Complaint from July 6, 2018 to August 10, 2018, again
15   stipulated to extend Defendant’s time to respond to Plaintiffs’ Complaint from August 10, 2018 to
16   October 26, 2018, and then again stipulated to extend Defendant’s time to respond to Plaintiffs’
17   Complaint from October 26, 2018 to December 21, 2018.
18           5.      This extension, if granted, will impact the currently scheduled Case Management
19   Conference, and related deadlines, set by the Court upon filing this action. For this reason, the
20   Parties are requesting this Court to move the Initial Case Management Conference to March 19,
21   2019 and re-set related dates accordingly.
22           6.      I do not believe any party will be prejudiced by granting Defendant an extension
23   and continuing the Initial Case Management Conference and related deadlines, as set forth in the
24   Parties’ stipulation.
25                                                      _/s/David E. Mastagni__
26                                                      DAVID E. MASTAGNI

27

28

     STIPULATION AND ORDER                                  4                      BURRIS v. CITY OF PETALUMA
                                                                                     Case No. 4:18-cv-02102-HSG
 1                                                 ORDER
 2   IT IS SO ORDERED THAT:
 3          1.        Defendant’s time to respond to Plaintiffs’ Complaint shall be extended to February

 4   21, 2019;

 5          2.        The Initial Case Management Conference shall be continued to March 19, 2019 at

 6   2:00 p.m.; and

 7          3.        The Parties must meet and confer per Federal Rule of Civil Procedure 26(f) and

 8   must file the Joint Case Management Statement not less than seven (7) calendar days prior to the

 9   Initial Case Management Conference.

10

11

12
     Dated: December 14, 2018                      __________________________________
13                                                 HON. HAYWOOD S. GILLIAM, JR.
                                                   United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                              5                        BURRIS v. CITY OF PETALUMA
                                                                                   Case No. 4:18-cv-02102-HSG
